ORDER
PER CURIAM.
Movant Lavell Webb appeals from the judgment denying, without a hearing, his Rule 24.035 motion to vacate, set aside and/or correct his conviction and sentence. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.